DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to try and overcome the prior art rejection.  The amendment required the use of a new reference of Shackelford as shown below.  It is believed that Shackelford is able to provide the teaching for the newly presented material, as described below.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 22-24, 27-30, 33, 35, 37 & 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva US Patent 6,257,948 B1 in view of Mahoor et al., US PG Pub 2016/0231645 A1 (hereafter Mahoor) and further in view of Shackelford et al., US PG Pub 2007/0128979 A1 (hereafter Shackelford).  

Regarding claims 22, 37 & 39-41 where it is disclosed by Silva to have a robotic device which includes a head and has detachable pieces which can be added and removed from the head as shown in at least figures 1-6.  Where it is disclosed by Silva to have the robot have different personalities based on the parts which are added to the head of the toy as described in at least column 6 lines 20-35 and column 7 line 30- column 8 line 10.  It is also disclosed by Silva in at least column 2 line 40-60 to have different appendages/parts which can be attached to the head of Mr. Potato head.  Silva discloses their system changing the personality or character of the robot 
However it is not specifically disclosed by Silva to have their system also have the robotic head being a display surface whereby the display displays the face of the robot on the display surface.  
Mahoor is directed to a rear projected life like robotic head and where it is shown in at least figures 2D-E to have a robotic face being projected on to the display surface which represents a face of a robot.  Mahoor in at least paragraphs 26, 28-29 and 32-33 to have the robotic head include a display which can display the head of the robots face to the user which allows them to interact with the robot.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Silva by the teachings of Mahoor, where they are both directed to the same field of endeavor of interactive devices.  Where one would have been motivated to modify Silva by Mahoor by applying a known technique to a known device ready for improvement to yield predictable results.  In this instance the modification of Silva whom has a robotic face which is hard and fixed except for the interchangeable facial pieces.  The face of Silva is not animate and hence can get boring for kids when interacting with the device.  
However it is not specifically disclosed by Silva nor Mahoor to have their systems also receive a program code sequence stored on a data carrier of the face part and the toy having software/programming which controls the toy.  
Shackelford is directed to an interactive toy as shown in at least figures 1-4, where they toy interacts based on the clothing that is put on it or the interaction it has with the child playing with it as described in at least paragraphs 11-14, 17 and 48-49.  Shackelford in at least paragraphs 54-55, 58 and 65 describes their system also receive a program code sequence from the RFID which would allow the robotic toy to detect what has been worn by the toy and act based on the information/code read from the RFID.  Shackelford in at least paragraphs 55-57 describes how the system has a RFIS reader in the ace/mouth of the doll and when food is place in or near the mouth/face the mouth moves based on the read RFID data.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Silva and Mahoor by the teachings of Shackelford where they all directed to the same field of endeavor of interactive toys.  Where one would have been motivated to modify Silva and Mahoor by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Silva and Mahoor whom both do not specifically 

Regarding claim 23 where it is disclosed by Silva in at least in column 7 line 30 to column 8 line 10, to have their system also adapt the robots personality or character based on the data received from the pieces which are attached to the robots head, whereby the robot will used the combination of the pieces attached to the head to determine the personality to present to the user.  

Regarding claim 24 where it is disclosed by Silva in at least figure 11 to have a communication unit/voice circuit which can receive data from the processor to allow it to communicate the personality which should be presented to the user based on the parts which are inserted into the robot as described in column 7 line 30 to column 8 line 10.  

Regarding claims 27, 32 and 35 where it is disclosed by Silva in at least column 7 line 16-column 8 line 10 to have their robot head being able to change character and also voice when different appendages/parts are attached to the head of the robot head.  It is also described by Silva to have their robot change character and thus be able to change the skill level of the robot based on the appendage that has been inserted into the robot as described in at least column 6 lines 35-45.  

Regarding claim 28 where all the limitations of claim 22 are disclosed by Silva, Mahoor and Shackelford as described above.  Where it is disclosed by Mahoor to have their system display the character on the head of the robot.  It is disclosed by Silva as shown above to have their system in at least columns 7 and 8 being able to change character based on the appendages/parts being attached to the head.  Furthermore it is disclosed by Mahoor to have their display being able to display specific images and faces on the display and thus would be able to change the display based on the character needing to be displayed per the appendages/parts being attached to the head of the robot as described in at least paragraphs 26, 28-29 and 32-33.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Silva and Shackelford (hereafter Silva) by the teachings of Mahoor, where they are both directed to the same field of endeavor of interactive devices.  Where one would have been motivated to modify Silva by Mahoor by applying a known technique to a known device ready for improvement to yield predictable results.  In this instance the modification of Silva whom has a robotic face which is hard and fixed except for the interchangeable facial pieces.  The face of Silva is not animate and hence can get boring for kids when interacting with the device.  However if one was to use a display instead of a fixed face but still allow attaching different facial features to the said display this would allow the face to be more animated and hence entertaining for the kids as taught by Mahoor.  The substitution of having the static plastic face and now having a hard display surface would have been obvious to one of ordinary skill in the art at the time the invention was made/filed where the switching would have led to the predictable results of making the toy more entertaining by switching the hard none display surface for a display surface which could show animations to the user kids.  

Regarding claim 29 where all the limitations of claim 22 are disclosed by Silva, Mahoor and Shackelford, as described above.  Where it is further disclosed by Mahoor in at least paragraph 15 and 21 to have their display being able to display a 3D image of a face on to the display.  Furthermore in at least figure 2E they show their system also having a 3D surface.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Silva by the teachings of Mahoor, where they are both directed to the same field of endeavor of interactive devices.  Where one would have been motivated to modify Silva by Mahoor by applying a known technique to a known device ready for improvement to yield predictable results.  In this instance the modification of Silva whom has a robotic face which is hard and fixed except for the interchangeable facial pieces.  The face of Silva is not animate and hence can get boring for kids when interacting with the device.  However if one was to use a display instead of a fixed face but still allow attaching different facial features to the said display this would allow the face to be more animated and hence entertaining for the kids as taught by Mahoor.  The substitution of having the static plastic face and now having a hard display surface would have been obvious to one of ordinary skill in the art at the time the invention was made/filed where the switching would have led to the predictable results of making the toy more entertaining by switching the hard none display surface for a display surface which could show animations to the user kids.  

Regarding claim 30
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Silva by the teachings of Mahoor, where they are both directed to the same field of endeavor of interactive devices.  Where one would have been motivated to modify Silva by Mahoor by applying a known technique to a known device ready for improvement to yield predictable results.  In this instance the modification of Silva whom has a robotic face which is hard and fixed except for the interchangeable facial pieces.  The face of Silva is not animate and hence can get boring for kids when interacting with the device.  However if one was to use a display instead of a fixed face but still allow attaching different facial features to the said display this would allow the face to be more animated and hence entertaining for the kids as taught by Mahoor.  The substitution of having the static plastic face and now having a hard display surface would have been obvious to one of ordinary skill in the art at the time the invention was made/filed where the switching would have led to the predictable results of making the toy more entertaining by switching the hard none display surface for a display surface which could show animations to the user kids.  

Claims 22, 25-26, 36, 38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva, Mahoor and Shackelford as applied to claim 24 above, and further in view of Izhikevich et al., US PG Pub 2015/0258683 A1 (hereafter Izhikevich).  

Regarding claim 25
Izhikevich is directed to a trainable modular robotic toy where the toy includes sensors which can detect which part is being attached to the robot using RFID which would require an RFID sensor for reading the RFID as described in at least paragraph 83.  Which is read upon by applicants claim to their inventions use a sensor to detect the parts being attached to the face portion of the robot.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the teachings of Silva, Mahoor and Shackelford by the teachings of Izhikevich, where they are all directed to the same field of endeavor of interactive robotic toys.  Where one would have been motivated to modify Silva, Mahoor and Shackelford by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Silva, Mahoor and Shackelford whom do not have the robot using RFID technology to allow for the sensing of the part being attached to the head and thus with the binary system being used by Silva it would prevent more different parts being used and thus limit the characters that the system could play.  Thus by using the teaching of Izhikevich to have the system used RFID to allow for huge quantities of characters being shown by the robot as the system is not limited by the binary system of Silva, as RFID can have different personalities on the RFID chips and are not limited by binary code and thus allows the user to be entertained with many more characters and unlimited combinations of personalities.  

Regarding claim 26 where it is disclosed by Silva in at least 7 line 30 to column 8 line 10 to have their system also retrieve a character based on the parts being attached to the head of the robot.  Then the system identifies the part and retrieves what character should be played based on the part inserted in to the head of the robot.  The parts which are attached to the head of the robot 

  Regarding claims 36, 22 and 41 where it is disclosed by Silva to have a robotic device which includes a head and has detachable pieces which can be added and removed from the head as shown in at least figures 1-6.  Where it is disclosed by Silva to have the robot have different personalities based on the parts which are added to the head of the toy as described in at least column 6 lines 20-35 and column 7 line 30- column 8 line 10.  It is also disclosed by Silva in at least column 2 line 40-60 to have different appendages/parts which can be attached to the head of Mr. Potato head.  Silva discloses their system changing the personality or character of the robot based on the appendages attached to the robotic head as described in at least column 7 line 30 to column 8 line 10.  Silva teaches that their system includes having the robotic face using binary encoders to allow the robotic head to be able to detect what part is being attached to what point on the head and thus change the robots personality based on that information as described in at least column 7 line 30 to column 8 line 10.  The robotic head is able to change character or its personality based on the attached part on the body as described in at least column 6 line 54- column 8 line 10, by using a processor which can determine which part/appendage is insert where on the head of the toy.   
However it is not specifically disclosed by Silva to have their system also have the robotic head being a display surface whereby the display displays the face of the robot on the display surface.  
Mahoor is directed to a rear projected life like robotic head and where it is shown in at least figures 2D-E to have a robotic face being projected on to the display surface which 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Silva by the teachings of Mahoor, where they are both directed to the same field of endeavor of interactive devices.  Where one would have been motivated to modify Silva by Mahoor by applying a known technique to a known device ready for improvement to yield predictable results.  In this instance the modification of Silva whom has a robotic face which is hard and fixed except for the interchangeable facial pieces.  The face of Silva is not animate and hence can get boring for kids when interacting with the device.  However if one was to use a display instead of a fixed face but still allow attaching different facial features to the said display this would allow the face to be more animated and hence entertaining for the kids as taught by Mahoor.  The substitution of having the static plastic face and now having a hard display surface would have been obvious to one of ordinary skill in the art at the time the invention was made/filed where the switching would have led to the predictable results of making the toy more entertaining by switching the hard none display surface for a display surface which could show animations to the user kids.    
However it is not specifically disclosed by Silva nor Mahoor to have their systems also receive a program code sequence stored on a data carrier of the face part and the toy having software/programming which controls the toy.  
Shackelford is directed to an interactive toy as shown in at least figures 1-4, where they toy interacts based on the clothing that is put on it or the interaction it has with the child playing with it as described in at least paragraphs 11-14, 17 and 48-49.  Shackelford in at least 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Silva and Mahoor by the teachings of Shackelford where they all directed to the same field of endeavor of interactive toys.  Where one would have been motivated to modify Silva and Mahoor by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Silva and Mahoor whom both do not specifically use having RFID chips in devices which can be placed in the mouth and make the toy simulate eating the food to helping the toy and child bond through realistic interactions between them both, as taught by Shackelford.  
However neither Silva, Mahoor nor Shackelford specifically disclose that their inventions use a sensor to detect the parts being attached to the face portion of the robot and the attachments include a data device which would communicate the new character to the robot head once attached to the robot head.
Izhikevich is directed to a trainable modular robotic toy where the toy includes sensors which can detect which part is being attached to the robot using RFID which would require an RFID sensor for reading the RFID as described in at least paragraph 83.  Which is read upon by applicants claim to their inventions use a sensor to detect the parts being attached to the face portion of the robot and the attachments include a data device which would communicate the new character to the robot head once attached to the robot head.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the teachings of Silva, Mahoor and Shackelford by the teachings of Izhikevich, where they are all directed to the same field of endeavor of interactive robotic toys.  Where one would have been motivated to modify Silva, Mahoor and Shackelford by the use of a known technique to improve similar devices in the same way.  In this instance the modification of both Silva, Mahoor and Shackelford whom do not have the robot using RFID technology to allow for the sensing of the part being attached to the head and thus with the binary system being used by Silva it would prevent more different parts being used and thus limit the characters that the system could play.  Thus by using the teaching of Izhikevich to have the system used RFID to allow for huge quantities of characters being shown by the robot as the system is not limited by the binary system of Silva, Mahoor and Shackelford, as RFID can have different personalities on the RFID chips and are not limited by binary code and thus allows the user to be entertained with many more characters and unlimited combinations of personalities.  

Regarding claim 38 where all the limitations of claim 37 are disclosed by Silva, Mahoor and Shackelford as described above.  Where they do not specifically disclose that their inventions use a sensor to detect the parts being attached to the face portion of the robot.  
Izhikevich is directed to a trainable modular robotic toy where the toy includes sensors which can detect which part is being attached to the robot using RFID which would require an RFID sensor for reading the RFID as described in at least paragraph 83.  Which is read upon by applicants claim to their inventions use a sensor to detect the parts being attached to the face portion of the robot.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the teachings of Silva, Mahoor and Shackelford r by the teachings of Izhikevich, where they are all directed to the same field of endeavor of interactive robotic toys.  Where one would have been motivated to modify Silva, Mahoor and Shackelford by the use of a known technique to improve similar devices in the same way.  In this instance the modification of both Silva, Mahoor and Shackelford whom do not have the robot using RFID technology to allow for the sensing of the part being attached to the head and thus with the binary system being used by Silva, Mahoor and Shackelford it would prevent more different parts being used and thus limit the characters that the system could play.  Thus by using the teaching of Izhikevich to have the system used RFID to allow for huge quantities of characters being shown by the robot as the system is not limited by the binary system of Silva, Mahoor and Shackelford, as RFID can have different personalities on the RFID chips and are not limited by binary code and thus allows the user to be entertained with many more characters and unlimited combinations of personalities.  

Allowable Subject Matter
Claims 31 & 33-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.